EXHIBIT 10.8(b)
AMENDMENT TO
THE SCOTTS MIRACLE-GRO COMPANY
DISCOUNTED STOCK PURCHASE PLAN
     WHEREAS, The Scotts Miracle-Gro Company, an Ohio corporation (the
“Company”), maintains The Scotts Miracle-Gro Company Discounted Stock Purchase
Plan (the “Plan”), as amended and restated effective January 26, 2006;
     WHEREAS, subject to certain limitations, Section 9.01 of the Plan provides
that the Company’s Board of Directors (the “Board”) may amend the Plan at any
time;
     WHEREAS, the Board desires to amend the Plan to make certain administrative
changes thereto; and
     WHEREAS, the Board desires to amend the Plan to provide that, in addition
to the Board, the Compensation and Organization Committee of the Board, to whom
the Board has delegated responsibility for administering the Plan in the
former’s capacity as the “Committee” as that term is defined in Section 2.00 of
the Plan, has the authority to terminate, suspend or amend the Plan at any time,
subject to the same limitations as currently apply to the Board under
Section 9.01 of the Plan.
     NOW, THEREFORE, the Plan is hereby amended, effective as of November 6
2008, as follows:
1. The title of Section 6.03 of the Plan is hereby amended by deleting in its
entirety the phrase “Delivery of Shares” and replacing such phrase with
“Issuance and Transfer of Shares”.
2. Section 6.03[1] is hereby deleted and replaced in its entirety with the
following:
     [1] At or as promptly as practicable after the end of each Offering Period,
the Company will issue or transfer the shares of Stock purchased by a
Participant during that Offering Period to the custodian for transfer into that
Participant’s Custodial Account.
3. Subsections [2] through [3] of Section 7.02 are hereby deleted and replaced
in their entirety with the following:
     [2] Shares of Stock held in Custodial Accounts that are to be distributed
to a former Participant will be distributed [a] in one or more certificates for
whole shares issued in the name of and delivered to the Participant or [b]
pursuant to such other method(s) permitted by applicable laws, rules and
regulations, as determined by the Committee in its sole discretion.
     [3] Custodial Accounts that are to be transferred to a broker-dealer or
financial institution that maintains an account for the Participant will be

 



--------------------------------------------------------------------------------



 



    transferred in one or more certificates for whole shares or by such other
method(s) permitted by applicable laws, rules and regulations, as determined by
the Committee in its sole discretion, and cash in lieu of fractional shares will
be paid directly to the former Participant as determined under Section 7.02[1].
  4.   Section 9.01 is hereby deleted and replaced in its entirety with the
following:       9.01 Amendment, Modification, Termination of Plan. The Plan
will automatically terminate after all available shares of Stock have been sold.
Also, the Board or the Committee (provided that the Committee is comprised
solely of members of the Board) may terminate, suspend or amend the Plan at any
time without shareholder approval except to the extent that shareholder approval
is required to satisfy applicable requirements imposed by [1] Rule 16b-3 under
the Act, or any successor rule or regulation, [2] applicable requirements of the
Code or [3] any securities exchange, market or other quotation system on or
through which the Company’s securities are listed or traded. Also, no Plan
amendment may [4] result in the loss of a Committee member’s status as a
“non-employee director” as defined in Rule 16b-3 under the Act, or any successor
rule or regulation, with respect to any employee benefit plan of the Company,
[5] cause the Plan to fail to meet requirements imposed by Rule 16b-3 under the
Act or [6] without the consent of the affected Participant, adversely affect any
Purchase Right issued before the amendment. However, nothing in this Section
9.01 will restrict the Committee’s right to exercise the discretion retained in
Section 4.00.

5. The third sentence of Section 10.08 is hereby amended by adding the phrase “,
if any,” after the phrase “Certificates for shares of Stock delivered under the
Plan”.
6. Capitalized terms that are not defined in this Amendment have the same
meanings as in the Plan.

                  THE SCOTTS MIRACLE-GRO COMPANY    
 
           
 
  By:   /s/ Denise S. Stump    
 
           
 
  Name:   Denise S. Stump    
 
  Title:   Executive Vice President, Global Human Resources    

2